Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT reflects the terms and conditions between PQ
Corporation (“the Company”) and Paul J. Ferrall, Jr. (“Mr. Ferrall”) effective
the 1st day of January, 2020 under which the parties agree as follows:

1.    Mr. Ferrall’s Duties. Mr. Ferrall will perform those consulting services
as may be reasonably requested from time to time by the Company’s Chief
Executive Officer, or his or her designee. Mr. Ferrall shall at all times be and
conduct himself as an independent contractor, and shall not, under any
circumstances, create or purport to create any obligation on behalf of the
Company. It is understood and agreed that Mr. Ferrall may provide the services
through a limited liability corporation or other legal entity, provided that he
personally provide the services requested.

2.    Term of Consulting Agreement. The term of this Consulting Agreement will
begin on January 1, 2020 and continue until June 30, 2021 (the “Term”), unless
extended or terminated earlier in accordance with Section 10 below.

3.    Amount and Scheduling of Services. The Company’s Chief Executive Officer,
or his or her designee, will have sole discretion to determine whether and when
to utilize the consulting services of Mr. Ferrall, but under no circumstances
shall Mr. Ferrall provide consulting services which exceed 20% of the average
level of services he provided in the 36 month period prior to the termination of
employment with the Company.

4.    Compensation. The compensation that Mr. Ferrall is being paid under his
Transition Agreement and General Release (“Transition Agreement”) will also
cover his compensation for the first twenty (20) days of consulting services
Mr. Ferrall provides under this Consulting Agreement. Starting with the 21st day
of consulting, and continuing through the remainder of the Term, Mr. Ferrall
will be paid $1,850.00 per day for days he performs services. He will submit a
monthly invoice for the day(s) he performs consulting services. The Company will
pay Mr. Ferrall in accordance with its normal accounts payable practices.
Mr. Ferrall will not be eligible for or receive any other compensation or
benefits under this Agreement and will be responsible for paying all taxes due
on the compensation he does receive including, but not limited to,
self-employment taxes.

5.    Mr. Ferrall’s Equity. During the Term of this Agreement, Mr. Ferrall shall
be considered as providing services to the Company, regardless of the number of
hours worked in any particular period. As such, his rights, privileges and
obligations with respect to his equity shall continue to be governed by the
terms and conditions of the applicable plan documents, including but not
necessarily limited to the PQ Group Holdings, Inc. (“Holdings”) Stock Incentive
Plan or the Holdings 2017 Omnibus Incentive Plan, and Mr. Ferrall’s agreements
with respect to those plans.

6.    Expenses. The Company will reimburse Mr. Ferrall for all reasonable and
necessary expenses he incurs while performing any of the duties required by him
under this Consulting Agreement and in accordance with Company policy.

 

1



--------------------------------------------------------------------------------

7.    Confidentiality. Mr. Ferrall agrees that all of the covenants in Sections
9 through 14 and 20 of the Transition Agreement are applicable to all work he
may be asked to perform under this Agreement as a consultant.

8.    Surviving Provisions. The obligations set forth in Section 7 of this
Consulting Agreement shall survive the termination and/or expiration of the
Consulting Agreement for any reason.

9.    Notices to the Company. All notices to and communication with PQ shall be
directed to:

 

  (a)

If to Mr. Ferrall:

4140 Bayhead Drive, #201

Bonita Springs, FL 34134

 

  (b)

If to the Company, to:

PQ Corporation 300 Lindenwood Drive,

Valleybrooke Corporate Center,

Malvern, PA 19355-1740

Attention: Joseph S. Koscinski, Esq., or William J. Sichko, Jr. Esq.

10.    Termination and Extension of Consulting Agreement. Mr. Ferrall shall have
the right to terminate this Consulting Agreement at any time upon ten
(10) business days’ advance written notice to the Company. The Company shall
have the right, but not the obligation, to extend this Consulting Agreement by
giving Mr. Ferrall ten (10) business days’ advance written notice. The Company
may terminate its obligations under this Consulting Agreement at any time in the
event Mr. Ferrall commits a material breach of this Agreement or his Transition
Agreement. The Company will have the right, but not the obligation, to provide
Mr. Ferrall with written notice of breach of this Consulting Agreement and
Mr. Ferrall will have ten (10) business days to cure such breach. Mr. Ferrall
will be liable for all damages that may result from his gross negligence or
willful misconduct in the performance of his obligations under this Consulting
Agreement.

11.    Indemnification. Except as set forth in section 10 above, the Company
agrees to indemnify Mr. Ferrall and to save, defend and hold him harmless from
and in respect of, all fees, costs and expenses (including reasonable legal fees
and expenses) incurred in connection with, resulting from or relating to any
claim, action or demand against him that arise out of or in any way relate to
the services to be provided under this Consulting Agreement; provided, however,
that this indemnity shall not extend to conduct of Mr. Ferrall undertaken in bad
faith or to his willful misconduct.

12.    Applicable Law. This Consulting Agreement shall be construed and governed
by the laws of Commonwealth of Pennsylvania.

 

2



--------------------------------------------------------------------------------

Agreed to this 26th day of November, 2019, with both parties intending to be
legally bound.

 

PQ CORPORATION:     PAUL J. FERRALL, Jr. BY:  

/s/ William J. Sichko, Jr.

   

/s/ Paul J. Ferrall, Jr.

  William J. Sichko, Jr.    

 

3